Citation Nr: 0125893	
Decision Date: 11/05/01    Archive Date: 11/13/01

DOCKET NO.  94-05 564A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of post-traumatic stress disorder (PTSD), 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Michael Owens, Associate Counsel 


INTRODUCTION

The appellant served on active duty from April 1967 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas that continued the 50 percent 
rating for the appellant's service-connected PTSD.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been obtained.

2.  The appellant's PTSD has been manifested primarily by 
nightmares, flashbacks, and social isolation, such that his 
reliability, flexibility, and efficiency are impaired to an 
extent that he is demonstrably unable to retain employment.

3.  The veteran's PTSD is more favorably evaluated under the 
criteria in effect prior to November 7, 1996..


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD 
have been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 
38 C.F.R. § 4.132, Diagnostic Code 9411 (in effect prior to 
November 7, 1996); 38 C.F.R. §§  3.102, 4.3, 4.7, 4.130 
Diagnostic Code 9411 (2001). Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant is a Vietnam veteran.  Amongst his awards and 
decorations is the Purple Heart that he received for shrapnel 
wounds that resulted in the loss of his eye.  The appellant 
is currently rated for PTSD.  He contends that the PTSD is 
more severe than the 50 percent rating that is currently in 
effect.  The criteria for a 100 percent schedular evaluation 
for PTSD have been met.

I.  Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  Among other things, this law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law is applicable to all claims filed 
on or after the date of enactment, or filed before the date 
of enactment and not yet final as of that date.  However, in 
this case, even though the RO did not have the benefit of the 
explicit provisions of VCAA, VA's duties with respect to the 
appellant's claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish a higher rating in the Statement of 
the Case (SOC).  The Board finds that the discussions in the 
rating decisions, the SOC and RO letters sent to the 
appellant in effect informed the appellant of the information 
and evidence that would needed to substantiate a claim and 
complied with VA's notification requirements.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5100 et seq. 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  In light of the Board's decision herein, 
these requirements have been satisfied.


II. Disability Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4, § 
4.1.  (West 1991 & Supp. 2001).  Separate diagnostic codes 
identify various disabilities.  Where there is a reasonable 
doubt as to the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The Board notes that a revised rating schedule for mental 
disabilities became effective on November 7, 1996.  In Karnas 
v. Derwinski, 1 Vet. App. 308 (1991), the United States Court 
of Appeals for Veterans Claims (Court) held, in pertinent 
part, that where the law or regulation changed after a claim 
had been filed but before the administrative or judicial 
appeal process had been concluded, the version more favorable 
to the appellant was to be applied.

Under the old law, a 70 percent rating is warranted for PTSD 
when the ability to establish or maintain effective or 
favorable relationships with people is severely impaired; and 
when the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain or retain employment.  The formula further provides 
for a 100 percent rating for PTSD: 1) when the attitudes of 
all contacts except the most intimate are so adversely 
affected as to result in virtual isolation in the community; 
2) when there are totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior; or 3) when the veteran is 
demonstrably unable to obtain or retain employment.  The 
Court has held that the Secretary's interpretation that the 
three criteria set forth above are each independent bases for 
granting 100 percent.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The appellant's psychiatric disability has been evaluated by 
the RO under both the former and revised regulations.  The 
revised amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation should be applied.  VAOPGCPREC 3-2000 (Apr. 
10, 2000).  The Board concludes that the veteran's PTSD is 
more favorably evaluated under the old criteria.

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10.  The evidence of the level of disability 
includes various VA examinations and treatment reports, along 
with letters from the appellant and his representative.

The appellant has treatment records dating throughout the 
pendency of this appeal.  Throughout the treatment records 
the appellant speaks of flashbacks and nightmares.  His 
inability to sleep regularly is a mentioned repeatedly 
throughout the treatment records.  During clinical visits in 
1996, the appellant spoke of walking with a friend on a 
regular basis.  These walks were described as the full extent 
of the appellant's socialization.  Later, in 1997, the 
appellant demonstrated paranoid delusional thinking.  
Treatment records indicate the appellant believed the VA was 
paying his neighbor to watch him.  At a later examination, 
the appellant spoke of people following him.  The appellant's 
social isolation is a continual refrain throughout the 
treatment records.  

While the evaluation of a service-connected disability 
requires review of the appellant's medical history, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Therefore, although the Board 
has reviewed all the evidence of record, it finds that the 
most probative evidence is that which has been developed 
immediately prior to and during the pendency of the claim on 
appeal.  When all the evidence is assembled, the 
determination must then be made as to whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The appellant underwent a VA examination on July 1, 1999.  
During this examination the appellant was casually groomed, 
he made virtually no eye contact with the examiner.  The 
appellant spoke of intrusive thoughts.  He claimed to "still 
hit the ground on occasion."  The appellant stated that he 
had not worked since 1979 because he "couldn't put up with 
people."  The appellant's thought processes and associations 
were logical and tight and no loosening of association was 
noted nor was any confusion reported.  No gross impairment in 
memory was noted, and the appellant was said to be oriented 
in all spheres.  The appellant's Global Assessment of 
Functioning (GAF)  score was 48.

In an undated letter a Registered Nurse employed by the VA 
states:

[The appellant possesses] poor sleep pattern secondary 
to frequent nightmares (3-5 times per week), daily 
intrusive thoughts of experiences in Vietnam, frequent 
(almost daily) flashbacks, hypervigilence, 
suspiciousness and mistrust, almost total isolation, 
withdrawn, and avoids social contact with others.  

[The appellant] leaves his house only to take a daily 
walk, to eat his one meal out and to come to his VA 
appointments.  He visits one aunt at Thanksgiving and 
Christmas, otherwise he remains in his house.  

In a subsequent letter, dated October 1999, Coleman writes 
"[the appellant] has nightmares of his wartime experiences 
every night.  His sleep is poor even with the use of nightly 
use sleeping medication." (sic)  She further states, "[the 
appellant] is extremely isolated and withdrawn.  He has never 
married and has only one person with whom he maintains 
contact on a regular basis."  Coleman continues, "[the 
appellant] has one place where he eats his meals and sits 
alone away from the other patrons."  Finally, Coleman 
writes, that she has never rated the appellant higher then in 
the mid thirties on his GAF.

The Board observes here that the GAF scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  A GAF score of 31 to 40 
reflects some impairment in reality testing or communication, 
e.g. unable to work.  A GAF of 41 to 50 indicates serious 
symptoms or any serious impairment in social or occupational 
functioning such as no friends, or unable to keep a job.

There is no competent medical evidence indicating that the 
appellant has a GAF higher than 48 or that he is employable.  
There is competent medical evidence indicating that his GAF 
ranges from 30 to 48, that he experiences social isolation, 
and that he has nightmares multiple times per week and as 
often as daily.  While there is evidence of separate injury 
and disability affecting the appellant's employability, there 
is ample competent medical evidence associating the 
appellant's PTSD symptoms with the GAF reported.  Therefore, 
the Board concludes that there is an equipoise in the 
evidence with respect to whether or not symptoms associated 
with the veteran's PTSD more nearly approximate a finding 
that the PTSD has resulted in the veteran being unemployable.  
In resolving all doubt in the veteran's behalf, a 100 percent 
evaluation for PTSD is warranted on the basis that the 
veteran is unemployable due to his service-connected PTSD.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7. 4.132, Diagnostic 
Code 9411 (effective prior to November 7, 1996); 
Johnson, supra.



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.




		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

